DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Jonathan D. Hanish on 4/5/2022.
The application has been amended as follows: 
1.	(Amended)  A system comprising:
one or more processors; and
a non-transitory memory storing instructions that configure the one or more processors to perform operations comprising:
identifying a set of rules by training a machine learning model, the training of the machine learning model resulting in a maximization of a performance indicator of a network-based marketplace;
receiving a purchase offer for an item for sale via a user interface displayed on a client device, the purchase offer including an offer price;
identifying a listed price for the item for sale;
based on determining the offer price is below the listed price, computing a commission fee reduction value based on a difference between the listed price and the offer price;
determining a reduced commission fee based on the commission fee reduction value and a standard commission fee; and
based on determining that the reduced commission fee satisfies a condition defined by [[a]]the set of rules and in response to a user of the client device submitting the purchase offer via the user interface, automatically completing a transaction for the sale of the item based on the reduced commission fee, the completing of the transaction comprising reducing the listed price by the commission fee reduction value without any user interaction from the seller of the item with the network-based marketplace to reduce the listed price for the item.

2.	(Original)  The system of claim 1, wherein the user interface comprises an editable input field for entering the offer price.

3.	(Original)  The system of claim 2, wherein the operations further comprise:
based on determining that the reduced commission fee verifies the condition defined by the set of rules, causing display, within the user interface of the client device, of an updated listed price, the updated listed price being based on the listed price and on the commission fee reduction value.

4.	(Original)  The system of claim 3, wherein the updated listed price is equal to the listed price reduced by the commission fee reduction value.

5.	(Original)  The system of claim 1, wherein the condition defined by the set of rules comprises that the reduced commission fee surpasses a threshold commission fee.

6.	(Original)  The system of claim 5, wherein the threshold commission fee is computed based on user profile data of a user associated with the client device.

7.	(Original)  The system of claim 1, wherein:
the listed price is a first listed price;	the item is a first item for sale on a first network-based marketplace;	the operations further comprise:	identifying a second item for sale on a second network-based marketplace, the second item being identified based at least on an item attribute of the second item matching an item attribute of the first item, the second item for sale being associated with a second listed price; and	wherein the threshold commission fee is computed further based on a difference between the second listed price and the first listed price.

8.	(Canceled).

9.	(Original)  The system of claim [8] 1, wherein the model is trained on a training set including historical data regarding listed prices, offer prices, and historical performances of the network-based marketplace.

10.	(Original)  The system of claim 1, wherein identifying a listed price for the item for sale comprises:	identifying a plurality of item listing for the item for sale; and	identifying the item listing having a lowest listed price among the plurality of item listings for the item for sale, the listed price being the lowest listed price.

11.	(Amended)  A method comprising:
identifying, by a server machine comprising one or more processors, a set of rules by training a machine learning model, the training of the machine learning model resulting in a maximization of a performance indicator of a network-based marketplace;
receiving, by the server machinethe set of rules and in response to a user of the client device submitting the purchase offer via the user interface, automatically completing, by the server machine, a transaction for the sale of the item based on the reduced commission fee, the completing of the transaction comprising reducing the listed price by the commission fee reduction value without any user interaction from the seller of the item with the network-based marketplace to reduce the listed price for the item.

12.	(Original)  The method of claim 11, wherein the user interface comprises an editable input field for entering the offer price.

13.	(Original)  The method of claim 12, further comprising:
based on determining that the reduced commission fee verifies the condition defined by the set of rules, causing display, within the user interface of the client device, of an updated listed price, the updated listed price being based on the listed price and on the commission fee reduction value.

14.	(Original)  The method of claim 13, wherein the updated listed price is equal to the listed price reduced by the commission fee reduction value.

15.	(Original)  The method of claim 11, wherein the condition defined by the set of rules comprises that the reduced commission fee surpasses a threshold commission fee.

16.	(Original)  The method of claim 15, wherein the threshold commission fee is computed based on user profile data of a user associated with the client device.

17.	(Original)  The method of claim 11, wherein:
the listed price is a first listed price;	the item is a first item for sale on a first network-based marketplace;	the method further comprises:	identifying a second item for sale on a second network-based marketplace, the second item being identified based at least on an item attribute of the second item matching an item attribute of the first item, the second item for sale being associated with a second listed price; and	wherein the threshold commission fee is computed further based on a difference between the second listed price and the first listed price.

18.	(Canceled).

19.	(Canceled).

20.	(Amended)  A non-transitory machine-readable storage medium including instructions that, when executed by a machine, cause the machine to perform operations comprising:	identifying a set of rules by training a machine learning model, the training of the machine learning model resulting in a maximization of a performance indicator of a network-based marketplace;	
receiving a purchase offer for an item for sale via a user interface displayed on a client device, the purchase offer including an offer price;	identifying a listed price for the item for sale;	based on determining the offer price is below the listed price, computing a commission fee reduction value based on a difference between the listed price and the offer price;	determining a reduced commission fee based on the commission fee reduction value and a standard commission fee; and	based on determining that the reduced commission fee satisfies a condition defined by [[a]]the set of rules and in response to a user of the client device submitting the purchase offer via the user interface, automatically completing a transaction for the sale of the item based on the reduced commission fee, the completing of the transaction comprising reducing the listed price by the commission fee reduction value without any user interaction from the seller of the item with the network-based marketplace to reduce the listed price for the item

21.	(Canceled).

22.	(Previously Presented)  The system of claim 1, wherein the determining the reduced commission fee comprises subtracting the commission fee reduction value from the standard commission fee.


Allowable Subject Matter
Claims 1-7, 9-17, 20, and 22 are allowed.

The following is an examiner’s statement of reasons for allowance:  The independent claims of Applicant’s invention recite a system and method of identifying a set of rules by training a machine learning model, the training of the machine earning model resulting in a maximization of a performance indicator of a network-based marketplace; receiving a purchase offer for an item for sale via a user interface displayed on a client device, the purchase offer including an offer price; identifying a listed price for the item for sale; based on determining the offer price is below the listed price, a commission fee reduction value based on a difference between the listed price and the offer price; determining a reduced commission fee based on the commission fee reduction value and a standard commission fee; and based on determining that the reduced commission fee satisfies a condition defined by the set of rules and in response to a user of the client device submitting the purchase offer via the user interface,  automatically completing a transaction for the sale of the item based on the reduced commission fee, the completing of the transaction comprising reducing the listed price by the commission fee reduction value without any user interaction from the seller of the item with the network-based marketplace to reduce the listed price for the item.

Harris teaches receiving a purchase offer for an item for sale via a user interface displayed on a client device, the purchase offer including an offer price, identifying a listed price for the item for sale, based on determining the offer price is below the listed price, computing a commission fee reduction based on a difference between the listed price and the offer price (assuming profit could be interpreted as a commission), and based on determining that the reduced commission fee satisfies a condition defined by a set of rules, automatically completing a transaction for the sale of the item based on the reduced commission fee, the completing of the transaction comprising reducing the listed price by the commission fee reduction.  However, Harris does not teach each and every limitation recited in the claimed invention.

Penangwala teaches the explicit earning of commissions, as well as calculating a commission fee reduction value and determining a reduced commission fee based on the commission fee reduction value and a standard commission fee.  However, while Penangwala would appear to cover some of the deficiencies in Harris, the fact remains that it is simply not reasonable to combine the 2 references, as not only is there a good motivation to do so, but the profit of Harris (even if it’s interpreted as a commission) is not analogous to the actual commission of Penangwala.  Since none of the other prior art of record teach the method as claimed and none of the other prior art of record are combinable to reach the claimed invention, the claims are found to be allowable.

The claims overcome 35 U.S.C. 101 since the claims are not directed to an abstract idea as the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).  Specifically, Applicant’s specification in paragraphs 0012-0014 recite language that explains how the improved interface of the entire system is meant to provide technical improvements as the seller would have reduced interactions with the system.  Further, the claims have been amended to incorporate further interface and background processes such that the process is integrated into the technology without the technology merely applying an abstract concept.  Therefore, for these reasons, it is believed that the limitations of the claims are indicative of integration into a practical application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621